DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to applicant’s amendment/response filed on 02/01/2021, which has been entered and made of record.  Claims 1, 2-5, 7-13, 15-20, 22-25 are pending in the application. 

Response to Arguments
Applicant's arguments filed on 02/01/2021 have been fully considered but they are not persuasive. 
Applicant submits “While the Office Action acknowledges that the application, as originally filed, discloses a digital display interface that is not capable of creating secondary data packets to transmit metadata, the Office Action alleges that the application does not "in response to determining..." (See Office Action, page 4). In the 
Because independent claims 1, 10 and 20 and all claims depending therefrom satisfy the requirements of 35 U.S.C. §112, withdrawal of the rejections under 35 U.S.C. §112 is respectfully requested.” (Remarks, Page 6).
The examiner disagrees with Applicant’s premises and conclusion. The office action dated on 09/30/2020 indicated 
As to claim 1, applicant added “determine whether a digital display interface is capable of creating secondary data packets to transmit the metadata over a main channel; and in response to determining (a) the frame data includes metadata and (b) the digital display interface is not capable of creating secondary data packets to transmit the metadata”. The new feature is not described in the applicant’s specification.
However, nowhere suggests any determine process executed by a processor. Nowhere suggests “determine whether a digital display interface is capable of creating secondary data packets to transmit the metadata over a main channel”.

	Applicant’s remark and amendment did not address where exactly the specification discloses “determine whether a digital display interface is capable of determine process executed by a processor to “determine whether a digital display interface is capable of creating secondary data packets to transmit the metadata over a main channel”. Therefore, the 112 (a) rejection is maintained. 

Applicant submits “Chung makes no mention of a capability of creating secondary data packets to transmit metadata over a main channel and, therefore, necessarily fails to teach or suggest determining whether a digital display interface is capable of creating secondary data packets to transmit metadata over a main channel, as set forth in claim 1.” (Remarks, Page 8).
The examiner disagrees with Applicant’s premises and conclusion. Nakajima (US Pub 2016/0293135), ¶0023, “the information on the transmission method for the additional information on the image data with the wide color gamut that the reception apparatus itself can support is transmitted to the transmitting side, and thus the additional information on the image data with the wide color gamut can be received, in accordance with the transmission method that the reception apparatus can support, from the transmitting side.”, ¶0141, Fig. 13, ¶0145-0149, ¶0149, “In Step ST16, the television receiver 12 receives an additional information packet that is transmitted over an HEC transmission path, and proceeds to the next Step ST17.” Nakajima teaches selecting different 
Yang further provides details to clearly indicate HEC package can only be sent via HDMI Ethernet channel (Yang, ¶0013, “the user-input data is received over an HDMI CEC (Consumer Electronics Control) channel or an HEC (HDMI Ethernet Channel).” ¶0182, “Pin 14 is used as Utility/HEC/ARC (Optional, HDMI 1.4+ with HDMI Ethernet Channel and Audio Return Channel), Pin 17 is used as DDC/CEC/HEC Ground, and Pin 19 is used as HEC/ARC (Optional, HDMI 1.4+ with HDMI Ethernet Channel and Audio Return Channel).” ¶0187-0197, “the device may find out if other devices connected by HDMI have support for the HEC functionality.”).


Applicant submits “Wiley is completely devoid of any interest in determining whether a digital display interface is capable of creating secondary data packets. Rather, the arrangement of Wiley appears to presuppose specific data on the main link and the AUX channel without regard to determining whether a digital display interface is capable of creating secondary data packets to transmit metadata over a main channel, as set forth in claim 1.” (Remarks, Page 8).
The examiner disagrees with Applicant’s premises and conclusion. Examiner would like to point out that applicant is also lack of support in specification about “determining whether a digital display interface is capable of creating secondary data packets to be transmit the metadata over a main channel”.  Consider lack of details from applicant’s specification, examiner could only rely on common engineering knowledge to construe the claim. In Wiley’s case, “determining whether a digital display interface is capable of creating secondary data packets to be transmit the metadata over a main channel” is based on eDP 1.2 standard. When determining a device in compliance with eDP 1.2 standard, such determining process also determine “whether a digital display interface is capable of creating secondary data packets to be transmit the metadata over a main channel”. The reason is if a device does transmit AUX data over a main channel, it will violate the eDP 1.2 standard of data carried in eDP AUX channel as described in Wiley (Page 11). Thus, the device is not eDP 1.2 compliance if it does that. In other word, determine if a device is eDP 1.2 compliance will determine whether a digital .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-13, 15-20, 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
determine process executed by a processor. Nowhere suggests “determine whether a digital display interface is capable of creating secondary data packets to transmit the metadata over a main channel”. 
Claim 10 and 20 recited similar new matter as claim 1. Please see claim 1 for detailed analysis.  
Dependent claims are also rejected because of their respective dependencies.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-5, 7, 9-13, 15, 17-20, 22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US Pub 2016/0293135 A1) herein as Nakajima_WCG in view of Yang (US Pub 20170116138) and Wiley, Craig (The New Generation Digital Display Interface for Embedded Applications, DisplayPort Developer Conference | December 6, 2010)

As to claim 1, Nakajima discloses a processing unit comprising: memory; and at least one processor to execute machine readable instructions to cause the at least one processor to at least: (Fig. 1), 
access frame data (For HDMI. Fig.2, ¶0055, “In addition to the three TMDS channels #0 to #2 as transmission channels for transmitting the pixel data and the voice data, and the TMDS clock channel as a transmission channel for transmitting the pixel clock, transmission channels for an HDMI system that is configured from the HDMI transmission unit 11 b and the HDMI reception unit 12 b include a transmission channel called a display data channel (DDC) 23 or a consumer electronic control (CEC) line 24.”  ¶0151, “the additional information on the WCG image data and the information on the transmission method for the additional information are transmitted over the same HDMI cable 13, and thus the transmission of the image data with a wide color gamut can be satisfactorily performed. For example, the television receiver 12 can reliably receive the additional information on the WCG image data, based on the received information on the transmission method.” 
For display port. Fig. 14, ¶0160, “in the DP interface, a transmission speed and a pixel frequency are independent of each other, and a pixel depth or resolution, a frame frequency, the presence or absence of voice data within a transmission stream or additional data such as DRM information, and an amount of the voice data or of the additional data can be freely adjusted.” Fig. 15, ¶0164, “FIG. 15 illustrates a syntax in a case where the transmission of the additional information on the WCG image data and the information on the transmission method for the additional information is performed using the AUX channel 305. FIG. 15 illustrates a syntax in a case where the transmission of the additional information on the WCG image data and the information on the transmission method for the additional information is performed using the AUX channel 305.” ¶0165, “Syntax Data that is expressed as “Metadata_tx” is set to be in the payload portion.” “The additional information on the WCG image data and the information on the transmission method for the additional information that are to be transmitted are set to be in “Metadata”.”); and 
determine whether the frame data includes metadata (Nakajima, ¶0023, “the information on the transmission method for the additional information on the image data with the wide color gamut that the transmission method information storage unit itself is able to support is stored” ¶0141.) 
determine whether a digital display interface is capable of creating secondary data packets to transmit the metadata over a main channel; and when the digital display interface is not capable of creating secondary data packets to transmit the metadata over the main channel (Nakajima, ¶023, “the information on the transmission method for the additional information on the image data with the wide color gamut that the reception apparatus itself can support is transmitted to the transmitting side, and thus the additional information on the image data with the wide color gamut can be received, in accordance with the transmission method that the reception apparatus can support, from the transmitting side.”, ¶0141, Fig. 13, ¶0145-0149, ¶0149, “In Step ST16, the television receiver 12 receives an additional information packet that is transmitted over an HEC transmission path, and proceeds to the next Step ST17.” Nakajima teaches selecting different transmission methods between GBD, VSIF and HEC packet. Since Nakajima determines which transmission method, it teaches “determine whether a digital display interface is capable of creating secondary data packets to transmit the metadata over a main channel” because VSIF and GBD package are sent via video channel and HEC package are sent via Ethernet channel and not capable of transmit over a main channel.  Nakjima does not clearly indicates HEC package cannot transmit via TMDS channel, which is the main channel for images and audio. However, HDMI specification indicates HEC must send through Ethernet channel. Thus, it is obvious here one of ordinary skill in the art to follow the HDMI standard.).
send the metadata on a sideband channel that is different than the main channel of the digital display interface (For HDMI, Fig.2, ¶0154, “the additional information on the WCG image data to the television receiver 12 over the bidirectional communication path that is configured from the reserve line 27 and the HDP line 25 of the HDMI cable 13.”
For display port. ¶0163, “in the DP interface, separately from the main link 304, there is an AUX channel 305 that operates in a bandwidth of 1 Megabits/sec or a bandwidth of 720 Megabits/sec in a half duplex bidirection, and exchange of information relating to a function between a transmission apparatus and a reception apparatus is performed with the bidirectional communication. The transmission of the additional information on the WCG image data and the information on the transmission method for the additional information can be performed using the AUX channel 305.” AUX channel is different than the main link channel.) 
and send the frame data via the main channel of the digital display interface (¶0027, “image data of 1,920 rows of pixels and 1,080 lines in columns is transmitted in the TMDS channels #0, #1, and #2.” ¶0061.).
Nakjima does not clearly indicates HEC package cannot transmit via TMDS channel (the main channel for images and audio which corresponding to the claim “the digital display interface is not capable of creating secondary data packets to transmit the metadata”). However, HEC package is required to be transmit via Ethernet channel in HDMI 1.4 standard and not capable to transmit over a main channel. Therefore, one of ordinary skill in the art should have compliance with HDMI standard.   
Yang are provided to clearly indicate HEC package can only be sent via HDMI Ethernet channel (Yang, ¶0013, “the user-input data is received over an HDMI CEC (Consumer Electronics Control) channel or an HEC (HDMI Ethernet Channel).” ¶0182, “Pin 14 is used as Utility/HEC/ARC (Optional, HDMI 1.4+ with HDMI Ethernet Channel and Audio Return Channel), Pin 17 is used as DDC/CEC/HEC Ground, and Pin 19 is used as HEC/ARC (Optional, HDMI 1.4+ with HDMI Ethernet Channel and Audio Return Channel).” ¶0187-0197, “the device may find out if other devices connected by HDMI have support for the HEC functionality.”).
Nakajima and Yang are considered to be analogous art because all pertain to display interface. It would have been obvious to one of ordinary skill in the art to have modified Nakajima with the features of “HEC package via HDMI Ethernet channel” as taught by Yang. The suggestion/motivation would have been in order to have compliance with the HDMI 1.4 standard. 
For display port standard, Wiley are provided to further show the feature of eDP port AUX channel. In eDP 1.2 standard, many data such as backlight control and frame rate control are not able to be sent via the main channel (Wiley page 11). Instead the eDP specification requires such data to be sent via AUX channel. Examiner can map those data list in page 11 as metadata. Thus, Wiley can also teaches the claim “determine whether a digital display interface is capable of creating secondary data packets to transmit the metadata over a main channel; and when the digital display interface is not capable of creating secondary data packets to transmit the metadata over the main channel” when combined with Nakajima. 
Nakajima and Wiley are considered to be analogous art because all pertain to display interface. It would have been obvious to one of ordinary skill in the art to have modified Nakajima with the features of “Data Carried in eDP AUX Channel” as taught 

As to claim 3, claim 2 is incorporated and the combination of Nakajima, Yang, Wiley discloses the digital display interface is an embedded display port interface (Nakajima, ¶0157, “a Display Port (DP) interface” “embedded” has broad meaning. Examiner considered the system integrated as Fig. 1 is embedded system.).

As to claim 4, claim 1 is incorporated and the combination of Nakajima, Yang, Wiley discloses the frame data is sent using a synchronous transfer protocol (Nakajima, ¶0050, “a period that results from excluding a horizontal blanking period 15 and a vertical blanking period 16 from a period from one vertical synchronization signal to the next vertical synchronization signal, the HDMI transmission unit 11 b transmits, a differential signal that corresponds to non-compressed pixel data for an image for one screen” ¶0052, “the HDMI transmitter 21 transmits a pixel clock that is synchronized with the pixel data that is transmitted in the three TMDS channels #0, #1, and #2, to the HDMI reception unit 12 b in a TMDS clock channel”).

As to claim 5, claim 1 is incorporated and the combination of Nakajima, Yang, Wiley discloses the metadata is sent using an asynchronous transfer protocol (Nakajima, ¶0159. “does not have a dedicated clock signal, and a clock is instead embedded in an 8B/10B coded-data stream.” No clock signal indicates display port is asynchronous transfer. Thus the AUX link is asynchronous.) 

As to claim 7, claim 1 is incorporated and the combination of Nakajima, Yang, Wiley discloses the metadata includes luminance and color information for one or more frames (Nakajima, ¶0012, “the additional information on the image data with the wide color gamut may include at least one among luminance level information on a white chromaticity point of the image data with the wide color gamut, a vector value of the white chromaticity point in an XYZ coordinate system, a vector value of an RGB chromaticity point in the XYZ coordinate system, and vector values of one or more chromaticity points that lie out of RGB, in the XYZ coordinate system.” ¶0071, “the additional information on the WCG image data is configured from chromaticity vector information on the three primary colors of RGB, at least one or more pieces of chromaticity vector information that lie out of the three primary colors of RGB, luminance information on a white chromaticity point, and vector information on the white chromaticity point.”).

As to claim 9, claim 1 is incorporated and the combination of Nakajima, Yang, Wiley discloses the metadata includes a color range value for one or more frames (Nakajima, ¶0165, “The additional information on the WCG image data” ¶0006, “a Wide Color Gamut (WCG), which results from color gamut processing that extends a color gamut to which the image data is fixed for every image format”).

As to claim 10, the combination of Nakajima, Yang, Wiley discloses an electronic device, comprising: a digital display interface, connect to an embedded display device, the digital display interface including a main channel and a sideband channel; and a display engine, to: access frame data; determine whether the frame data includes metadata; determine whether the digital display interface is capable of creating secondary data packets to transmit the metadata over the main channel; when the digital display interface is not capable of creating secondary data packets to transmit the metadata over the main channel, send the metadata on the sideband channel to the embedded display device, and send the frame data via the main through channel of the digital display interface (See claim 1 for detailed analysis.).

As to claim 11, claim 10 is incorporated and the combination of Nakajima, Yang, Wiley discloses the digital display interface is an embedded display port interface (See claim 2 for detailed analysis.).

As to claim 12, claim 10 is incorporated and the combination of Nakajima, Yang, and Wiley discloses the frame data is sent using a synchronous transfer protocol (See claim 3 for detailed analysis.).

As to claim 13, claim 10 is incorporated and the combination of Nakajima, Yang, and Wiley discloses the metadata sent using an asynchronous transfer protocol (See claim 4 for detailed analysis.).

As to claim 15, claim 10 is incorporated and the combination of Nakajima, Yang, and Wiley discloses the metadata includes luminance and color value information for one or more frames (See claim 7 for detailed analysis.).

As to claim 17, claim 15 is incorporated and the combination of Nakajima, Yang, and Wiley discloses the metadata includes a color range value for the one or more frames (See claim 9 for detailed analysis.).

As to claim 18, claim 10 is incorporated and the combination of Nakajima, Yang, and Wiley discloses the device further includes an embedded display (Nakajima, Fig.1. “Embedded” has broad meaning. Examiner considered the system integrated as Fig. 1 is embedded system.)

As to claim 19, claim 10 is incorporated and the combination of Nakajima, Yang, and Wiley discloses the device further includes a display controller connected to the display engine and the embedded display (Nakajima, Fig. 5, 6)

As to claim 20, claim 10 is incorporated and the combination of Nakajima, Yang, and Wiley discloses a computer system comprising: one or more processors (Nakajima, Fig. 5, 6); a digital display interface; a display engine (Nakajima, Fig. 5, 6), to: access frame data; determine whether the frame data includes metadata; determine whether the digital display interface is capable of creating secondary data packets to transmit the metadata over a main channel; and when the digital display interface is not capable of creating secondary data packets to transmit the metadata over the main channel, send the metadata through a sideband channel of the digital display interface, and send the frame data via the main channel of the digital display interface (See claim 1 for detailed analysis.).

As to claim 22, claim 20 is incorporated and the combination of Nakajima, Yang, and Wiley discloses the metadata includes luminance and color value information for one or more frames (See claim 7 for detailed analysis.).

As to claim 24, claim 20 is incorporated and the combination of Nakajima, Yang, and Wiley discloses the metadata includes a color range value for the one or more frames (See claim 9 for detailed analysis.).

As to claim 25, claim 20 is incorporated and the combination of Nakajima, Yang, and Wiley discloses a cable connecting a graphic processing unit to an embedded display controller wherein the main channel and sideband channel use the cable to communicate with the embedded display controller (Nakajima, Fig. 1, HDMI Cable. Fig. 5 and 6).

Claims 8, 16, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US Pub 2016/0293135 A1) herein as Nakajima_WCG in view of Nakajima (US Pub 2017/0311031 A1) herein as Nakajima_HDR, further in view of Yang (US Pub 20170116138) and Wiley, Craig (The New Generation Digital Display Interface for Embedded Applications, DisplayPort Developer Conference | December 6, 2010)

As to claim 8, claim 7 is incorporated and Nakajima_WCG does not disclose the metadata includes a maximum luminance value for the one or more frames.
Nakajima_HDR discloses the metadata includes a maximum luminance value for the one or more frames (Nakajima_HDR, ¶0017, “the transmission scheme information and the gamma correction information for the high dynamic range image data that are sent by the data sending unit may include at least one of information about a maximum white level of the high dynamic range image data exceeding 100%”. ¶0147, “a maximum luminance level of the HDR image to be transmitted,” ¶0165).
Nakajima_WCG and Nakajima_HDR are considered to be analogous art because all pertain to display interface. It would have been obvious to one of ordinary skill in the art to have modified Nakajima_WCG with the features of “the associated metadata includes a maximum luminance value for one or more frames” as taught by Nakajima_HDR. The suggestion/motivation would have been in order to enable high dynamic range image data to be successfully transmitted between devices (Nakajima_HDR, ¶0009).

As to claim 16, claim 15 is incorporated and the combination of Nakajima_WCG and Nakajima_HDR discloses the metadata includes a maximum luminance value for the one or more frames (See claim 8 for detailed analysis.).

As to claim 23, claim 20 is incorporated and the combination of Nakajima_WCG and Nakajima_HDR discloses the metadata includes a maximum luminance value for one or more frames. (See claim 8 for detailed analysis.).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YU CHEN/Primary Examiner, Art Unit 2613